 


 HR 6051 ENR: To amend Public Law 110–196 to provide for a temporary extension of programs authorized by the Farm Security and Rural Investment Act of 2002 beyond May 16, 2008.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6051 
 
AN ACT 
To amend Public Law 110–196 to provide for a temporary extension of programs authorized by the Farm Security and Rural Investment Act of 2002 beyond May 16, 2008. 
 
 
1.Additional temporary extension of agricultural programs and suspension of permanent price support authoritiesEffective May 16, 2008, section 1 of Public Law 110–196 (122 Stat. 653) (as amended by Public Law 110–200 (122 Stat. 695), Public Law 110–205 (122 Stat. 713), and Public Law 110–208 (122 Stat. 720)) is amended—
(1)in subsection (a), by striking May 16, 2008 and inserting the earlier of May 23, 2008, or the date of the enactment of the Food, Conservation, and Energy Act of 2008; and
(2)in subsection (d), by striking May 16, 2008 and inserting the earlier of May 23, 2008, or the date of the enactment of the Food, Conservation, and Energy Act of 2008. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
